Case 0:20-cv-60073-RAR Document 5 Entered on FLSD Docket 02/12/2020 Page 1 of 2

RETURN OF SERVICE
UNITED STATES E'STRICT COURT
Southern District of Florida

Case Number; 20CV60073-RUIZ/
SELTZER

Plaintiff:

Ryan Turizo

Vs,

Defendant:

Tamarac Pointe, Ltd., Limited Partnership d/b/a Tamarac Pointe Apartments

For: Jibrael Hindi
The Law Offices Of Jibrael S. Hindi, PLLC

Received by All Broward Process Corp on the 2nd day of February, 2020 at 12:45 pm to be served on Tamarac
Pointe, Ltd. Limited Partnership d/b/a Tamarac Pointe Apartments, 400 S Sth Street, 4th Floor, Columbus, OH
43215. |, Ec VEMEGAS , do hereby affirm that onthe lO _ day of elo , 2026 at
\2 ‘45p.m., executed service by delivering a true copy of the Summons in a Civil Action, Complaint and

Demand for Jury Trial! Injunctive Relief Sought, Civil Cover Sheet in accordance with state statutes in the
manner marked below:

 

() PUBLIC AGENCY: By serving as of the
within-named agency.
() SUBSTITUTE SERVICE: By serving as

 

 

devin ASS stant :

TRORRORATE ERVICE By sening Demise Latter by as
GXC ,
() OTHER SERVICE: As described in the Comments below by serving as

 

()NON SERVICE: For the reason detailed in the Comments below.
COMMENTS:

 

 

 

 

wm _ . 4 sn
AgetS_ sex Me Race WW Height 2° weight \\oO_ Hrair2s \oade. classes y(n)

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in
which this service was made.

O° (‘ |
CrRQOY VAL news

PROCESS SERVER #
Appointed in accordance with State Statutes

 

All Broward Process Gorp
701 N Fig Tree Lane
Plantation, FL 33317

(954) 214-5194

Our Job Serial Number: 2020000315

Copyright © 1992-2020 Database Services, inc. - Process Server's Toolbox V8.1¢

 

 
Case 0:20-cv-60073-RAR Document 5 Entered on FLSD Docket 02/12/2020 RAGSI2- RAS.
AO 440 (Rev, 06/12) Summons in a Civil Action “of

UNITED STATES DISTRICT COURS

for the
Southern District of Florida

ee

‘mma
=

RYAN TURIZO

 

 

Plaintiffs)
Vv.

TAMARAC POINTE, LTD., LIMITED PARTNERSHIP
d/b/a TAMARAC POINTE APARTMENTS

Civil Action No, 20cv60073-Ruiz/Seltzer

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TAMARAC POINTE, LTD., LIMITED PARTNERSHIP
d/b/a TAMARAC POINTE APARTMENTS
4331 N, FEDERAL HWY.
SUITE 402-A
FT, LAUDERDALE, FL 33308

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer’to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Jibrael S. Hindi, Esq,

E-mail: jibrael@ jibraellaw.com
Phone: 954-907-1163

Law Offices of Jibrael’S. Hindl, PLLC
110 S.E. 6th Street, Suite 1700

Fort Lauderdale, Florida 33301

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

   

SUMMONS
Date: 01/14/2020 _
s/ Ahial Israel
SIC Deputy Clerk
Angela E. Noble U.S. District Courts

Clerk of Court

 

 

 
